Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the application filed on 05/15/2019.
Thus, Claims 1-20 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are directed to a system, a method, a computer-readable medium, which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites “…receive a request to list a blockchain-based item for sale on behalf of a seller, wherein the received request to list the blockchain-based item for sale comprises descriptive information about the blockchain-based item and a listing price of the blockchain-based item represented in terms of a fiat currency, and wherein the blockchain-based item is associated with at least one right; receive a request to purchase the at least one right in the blockchain-based item for sale from a buyer, wherein the request to purchase the at least one right in the blockchain-based item listed for sale comprises a purchase price of the listed blockchain-based item, wherein the purchase price of the listed 
This judicial exception is not integrated into a practical application because the claim is recited at a high-level of generality to perform the functions of “receive a request…to list and to purchase the right in the blockchain-based item for sale from the seller and the buyer…; debit an account that holds funds represented in the fiat currency by the purchase price represented in the fiat currency; compute a cryptocurrency amount represented in a cryptocurrency using the credit the computed cryptocurrency amount to an account associated with the seller as payment for the blockchain-based item listed for sale; and transfer the purchased at least one right in the blockchain-based item to an electronic wallet associated with the buyer”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “receive a request…to list and to purchase the right in the blockchain-based item for sale from the seller and the buyer…; debit an account that holds funds represented in the fiat currency by the purchase price represented in the fiat currency; compute a cryptocurrency amount represented in a cryptocurrency using the purchase price represented in the fiat currency; credit the computed cryptocurrency amount to an account associated with the seller as payment for the blockchain-based item listed for sale; and transfer the purchased at least one right in the blockchain-based item to an electronic wallet associated with the buyer”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an see MPEP 2106.05(f) and see discussion above).  The claim is not patent eligible.
Independent claim 19 and claim 20 recite limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
As for dependent claims 2-18 these claims recite limitations that further define the abstract idea noted in claim 1, 19 and claim 20.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 




/TIEN C NGUYEN/Art Unit 3694